                Case 19-10210-LSS             Doc 1165        Filed 12/30/19         Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                              Chapter 11
In re

CR Holding Liquidating, Inc., et al.,1                        Case No.: 19-10210 (LSS)

                                                              (Jointly Administered)
                                        Debtors.


                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON JANUARY 3, 2020 AT 10:00 A.M. (ET)2

    I.         ADJOURNED MATTER

          1.     Oracle America, Inc.’s Request for Allowance and Payment of Administrative
                 Expenses [Filing Date: 12/2/19; D.I. 1113]

                 Response Deadline:         December 20, 2019 at 4:00 p.m. (ET), extended by
                                            agreement for the Debtors.

                 Responses Received: None.

                 Status:       By agreement of the parties, this matter is being adjourned to the next
                               omnibus hearing.


    II.        MATTER UNDER CERTIFICATION OF NO OBJECTION

          2.     Debtors’ Motion for an Order Extending Exclusive Periods to File a Chapter 11
                 Plan and Solicit Acceptances Thereto Pursuant to Section 1121(d) of the
                 Bankruptcy Code [Filing Date: 11/27/19; D.I. 1093]

                 Related Documents: None.
1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: CR
Holding Liquidating Inc. (f/k/a Charlotte Russe Holding Inc.) (4325); CR Holdings Liquidating Corporation (f/k/a
Charlotte Russe Holdings Corporation) (1045); CR Intermediate Liquidating Corporation (f/k/a Charlotte Russe
Intermediate Corporation) (6345); CR Enterprise Liquidating, Inc. (f/k/a Charlotte Russe Enterprise, Inc.) (2527);
CR Liquidating, Inc. (f/k/a Charlotte Russe, Inc.) (0505); CR Merchandising Liquidating, Inc. (f/k/a Charlotte Russe
Merchandising, Inc.) (9453); and CR Administration Liquidating, Inc. (f/k/a Charlotte Russe Administration, Inc.)
(9456). The Debtors’ mailing address is 3111 Camino Del Rio N. Suite 400, San Diego, CA 92108.
2
  Please note that the hearing is before the Honorable Laurie Selber Silverstein in the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Any person who wishes to appear must contact COURTCALL, LLC at 866-582-6878. Requests will be accepted
up to the time of the hearing.
                 Case 19-10210-LSS           Doc 1165        Filed 12/30/19        Page 2 of 3




                  Response Deadline:        December 11, 2019 at 4:00 p.m. (ET)

                  Responses Received: None.

                  Status:     The Debtors received no responses to this motion and filed a
                              certification of no objection on December 12, 2019. Unless the court
                              has questions, a hearing is not required.

    III.        CONTESTED MATTER GOING FORWARD

           3.     Motion of Real Play Corp., Inc. for Allowance and Payment of Administrative
                  Expenses Under 11 U.S.C. § 503(b)(9) [Filing Date: 5/17/19; D.I. 588]

                  Response Deadline:        June 12, 2019 at 4:00 p.m. (ET), extended to July 15, 2019
                                            for the Debtors.

                  Responses Received:

                  a. Limited Objection to Motion of Real Play Corp., Inc. for Allowance and
                     Payment of Administrative Expenses Under 11 U.S.C. § 503 (b)(9) [Filing
                     Date: 7/15/19; D.I. 711]

                  Status:     This matter is going forward.

    IV.         FEE APPLICATION MATTERS3

           4.     Interim Fee Applications

                  Related Documents:

                 a. See Exhibit A

                 b. Certification of Counsel Regarding Proposed Omnibus Order Approving
                    Interim Allowance of Compensation for Services Rendered and
                    Reimbursement of Expenses [Filing Date: 12/30/19; D.I. 1164]

                  Response Deadline: Various

                  Response Received: None




3
 Please be advised that the fee application binder regarding Interim Fee Applications was submitted to Bankruptcy
Court Chambers on December 27, 2019.


                                                       -2-
            Case 19-10210-LSS      Doc 1165       Filed 12/30/19   Page 3 of 3



             Status:   On December 30, 2019, the Debtors filed a proposed order granting
                       the Interim Fee Applications under certification of counsel. Therefore,
                       a hearing is only required if the court has questions regarding the
                       Interim Fee Applications.


Dated: December 30, 2019
       Wilmington, Delaware               BAYARD, P.A.

                                           /s/ Daniel N. Brogan
                                          Justin R. Alberto (No. 5126)
                                          Erin R. Fay (No. 5268)
                                          Daniel N. Brogan (No. 5723)
                                          600 North King Street, Suite 400
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 655-5000
                                          Facsimile: (302) 658-6395
                                          Email: jalberto@bayardlaw.com
                                                  efay@bayardlaw.com
                                                  dbrogan@bayardlaw.com

                                                         - and -
                                          COOLEY LLP
                                          Seth Van Aalten
                                          Michael Klein
                                          Summer M. McKee
                                          55 Hudson Yards
                                          New York, New York 10001
                                          Telephone: (212) 479-6000
                                          Facsimile: (212) 479-6275
                                          Email: svanaalten@cooley.com
                                                 mklein@cooley.com
                                                 smckee@cooley.com
                                          Co-Counsel for the Debtors and
                                          Debtors in Possession




                                            -3-
